DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Allowable Subject Matter
Claim 1-3 5-11 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Otake (US20160145455). Otake discloses a device comprising a carriage supporting an applicator configured to apply a plurality of fluid agents with first and second radiation sources on either side (Figs. 3-4). Baumann (US20070238056) teaches the application of varying amounts of radiation-responsive fusing agents for different areas of the build layer (para 0079). However, neither Otake nor Baumann teach suspending operation of the carriage, applicator, and radiation sources for a selectable period in which the temperature of the portions is maintained between a selectable temperature range above a recrystallization temperature. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 11 first full paragraph, filed 02/24/2022, with respect to claims 1 and 7, and dependents thereof, have been fully considered and are persuasive.  The rejections of 11/22/2021 has been withdrawn. 
Applicant's arguments regarding claims 17 and 18 filed 02/24/2022, see page 17, have been fully considered but they are not persuasive. Applicant argues that, for the reasons presented in regard to instant claim 2 (page 16) and claim 19 (page 17), claim 17 is allowable. However, the argument regarding claim 2 is unpersuasive. As stated by Applicant, Otake was admitted as not teaching wherein the amount of first fluid agents is substantially greater than the amount of second fluid agents. However, the prior Office Action relied upon Baumann to teach this, and related, features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the argument pertaining to the allowability of claim 19 is based on claim 1, which contains allowable features which are not present in independent claim 17. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US20160145455 – previously of record) in view of Baumann (US20070238056 – previously of record), for the reasons set forth in the prior Office Action.

In reference to claim 17:
Otake discloses a device comprising:
a carriage movable relative to a build pad along a bi-directional travel path (Figs. 3-4) and supporting at least: 
a first radiation source and a second radiation source spaced apart from the first radiation source on the carriage along the bidirectional travel path of the carriage (Figs. 3-4 numeral 6); and 
an applicator to selectively apply a plurality of fluid agents (Figs. 3-4 numerals 5, 8, and 9), including: 
fluid agents including a radiation-responsive fusing agent and/or property modifier agents  (para 0140); and 
wherein the applicator is interposed between, and spaced apart from, the respective first and second radiation sources on the carriage (Figs. 3-4); and 
a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage (para 0298);
wherein each of the first and second radiation sources are sized and shaped to apply radiation to the entirety of the build surface (Figs. 3-4).
Otake does not disclose the fluid agents comprising first fluid agents including a material property modifier agent to affect a first material property and a radiation-responsive fusing agent and second fluid agents including the radiation-responsive fusing agent or the controller to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being at least 50 percent greater than a second total volume of second fluid agents for application onto the second portion of the 3D object, wherein each of the respective first and second radiation sources are sized and shaped to apply radiation energy to both first and second portions of 3D object. However, this is taught by Baumann. Baumann teaches a device for additive manufacturing using an absorber (title, abstract). Baumann further discloses utilizing fluid agents which contain a material property modifier agent and a radiation-responsive fusing agent (paras 0062, 0075) and depositing more total volume of material containing radiation-responsive fusing agent than in other areas (para 0016). Baumann further discloses a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being substantially greater than a second total volume of second fluid agents for application onto the second portion of the 3D object (paras 0015-0016, 0018, 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Otake with the device of Baumann in order to obtain a device which is less expensive, more flexible, and simpler to operate (Baumann para 0008).

In reference to claim 18:
In addition to the discussion of claim 17, above, modified Otake does not teach wherein the first total volume of the first fluid agents for application onto the first portion of the 3D object is at least one order of magnitude greater than a second total volume of second fluid agents for application onto the second portion of the 3D object. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Otake discloses using different volumes of different fluids at different locations, the discovery of the optimum or workable range, e.g. at least one order of magnitude difference, is not inventive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742